Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 7/9/21 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in paragraph no. 0003, line 4, the “)” is missing within the disclosure “(e.g., satellite access nodes …”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the following problems exist:
the limitation “a geostationary satellite having the coverage area” (emphasis added) is not clear since the term “having” implies that the geostationary satellite includes the coverage area which cannot be the case;
there is no interconnection among the elements “a plurality of fixed feeder beam antenna elements” and “a plurality of fixed user beam antenna elements” included in the antenna system; and
the limitation “the consumption demands determined by computing a demand certainty score associated … the plurality of candidate coverage zones” (emphasis added) is recited; however, the structure/element for performing the function of “computing a demand certainty score” is not evident in the claim, and this structure/element appears to be essential since this claim is an apparatus claim;
The remaining dependent claims 2-30 fall in view of claim 1.
The terms “about” and “substantially” in claims 5 and 14, respectively, are relative terms which render the claims indefinite. The terms “about” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the limitations “between about 0.1 and 0.2 degrees” in claim 5 and “substantially coextensive” in claim 14 are indefinite.  The specification appears to define the terms “about” and “substantially” in paragraph no. 0043.  However, the definition is so general that the precise metes and bounds of the claims cannot be reasonably ascertained.
Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The indication of allowable subject matter is held in abeyance until the 112(b) rejections of claim 1 are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstract of Chan, US 2017/0215176, which discloses a satellite communication system using a flexible bandwidth assignment to re-allocate bandwidth between spot beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414